           Case 2:19-cv-01696-RSM-DWC Document 50 Filed 02/02/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10      CAROL WILLIAMS,
                                                          CASE NO. 2:19-CV-1696-RSM-DWC
11                              Plaintiff,
                                                          ORDER DENYING STIPULATION
12              v.                                        AND DISMISSING ACTION
13      CITY OF FEDERAL WAY, et al.,

14                              Defendants.

15
            Plaintiff Carol Williams initiated this action pursuant to the Federal Tort Claims Act on
16
     October 21, 2019. Dkt. 1. On January 12, 2021, the Court directed Plaintiff to show cause why
17
     this case should not be dismissed for lack of jurisdiction. Dkt. 45. On January 29, 2021, the
18
     parties filed a Stipulation to Transfer Venue. Dkt. 49. The parties state that the United States
19
     District Court for the Western District of Washington is no longer the proper venue for this case
20
     because the United States of America and the United States Postal Service were dismissed from
21
     this action on January 8, 2021. Id. The parties request an order transferring this case to the King
22
     County Superior Court. Id.
23

24

     ORDER DENYING STIPULATION AND
     DISMISSING ACTION - 1
          Case 2:19-cv-01696-RSM-DWC Document 50 Filed 02/02/21 Page 2 of 2




 1          Pursuant to 28 U.S.C. § 1631, a federal court may transfer an action over which it lacks

 2 jurisdiction to another court in which the action could have been brought at the time it was filed.

 3 However, § 1631 only allows transfer to another federal court, not a state court. See Hadley v.

 4 Hawaii Gov’t Employees’ Ass’n, 281 F. App’x 683, 684 (9th Cir. 2008). Therefore, the Court

 5 cannot transfer this case to the King County Superior Court, a state court.

 6          As the parties stipulate venue is not proper and as this Court does not have the authority

 7 to transfer this case to King County Superior Court, the Stipulation (Dkt. 49) is DENIED and this

 8 action is DISMISSED.

 9

10          DATED this 2nd day of February, 2021.

11

12

13                                                A
                                                  RICARDO S. MARTINEZ
14                                                CHIEF UNITED STATES DISTRICT JUDGE

15

16
   Recommended for Entry
17 this 2nd of February, 2021.

18
   /s/ David W. Christel
19 DAVID W. CHRISTEL
   United States Magistrate Judge
20

21

22

23

24

     ORDER DENYING STIPULATION AND
     DISMISSING ACTION - 2
